Citation Nr: 0301215	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether a July 23, 1993, rating decision denying service 
connection for post traumatic stress disorder (PTSD) was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, that determined that there was 
no clear and unmistakable error in rating decision dated 
July 23, 1993, denying service connection for PTSD. 


FINDINGS OF FACT

1.  In a final July 1993 rating decision, the RO denied 
entitlement to service connection for PTSD.

2.  The RO's determination was consistent with the 
evidence of record, and correct application of law and 
regulations at the time of the July 1993 rating action.


CONCLUSION OF LAW

The rating decision of July 23, 1993, which denied service 
connection for PTSD does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

The veteran was notified of the requirements needed for a 
finding of clear and unmistakable error by means of the 
discussion in the October 2001 Statement of the Case.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2002).  These documents informed him of the what 
was needed to substantiate his claim and of the applicable 
legal criteria.

Additionally, the duty to obtain records only applies to 
records that are relevant to the claim.  38 U.S.C.A. § 
5103A(b)(1) (West Supp. 2002).  With clear and 
unmistakable error claims, there is, by law, no additional 
relevant evidence to be obtained.  The evidence necessary 
to substantiate a claim for clear and unmistakable error 
is limited to that which existed when the challenged 
decision was made.  In other words, the evidence to be 
considered is effectively frozen at a fixed point in time, 
precluding additional evidentiary development.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2000) (Clear and 
unmistakable error challenge to final RO decision limited 
to evidence in existence at the time of the challenged 
decision); see also Russell v. Principi, 3 Vet. App. 310 
(1992).  Further development could not change the 
determinative facts already of record.

The veteran contends that there is clear and unmistakable 
error in a decision of July 23, 1993, which denied 
entitlement to service connection for PTSD.  Based on its 
review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that there is no clear and unmistakable error in the 
rating decision of July 23, 1993.

The evidence which was of record at that time included the 
veteran's claim of entitlement to service connection for 
PTSD submitted in May 1992.  He later submitted a PTSD 
questionnaire wherein he reported that he was assigned to 
Da Nang Air Base in Vietnam from March 1968 to March 1969 
and that he performed duties as a radio intercept analyst 
for the 6924th  Security Squadron, US Air Force Security 
Service. 

The veteran's reported stressors included being exposed in 
open terrain to rocket and mortar fire at night, with 
rounds landing in close proximity; witnessing several Viet 
Cong prisoners on the Air America flightline with their 
hands tied and eyes blind folded and knowing they would be 
tortured and killed; walking the perimeter of the air base 
at night and being challenged by guards; witnessing 
aircraft on the flight line receiving direct hits from 
mortar attacks; and being involved in a fire fight on top 
of the roof of a building in the neighborhood.  These 
events reportedly occurred in 1968 and early 1969. 

The veteran's service personnel and medical records for 
the period of service dating from November 1965 to April 
1969, reveal that he received a Vietnam Service Medal with 
Bronze Service Star, Republic of Vietnam Campaign Medal, 
and Air Force Commendation Medal.  These reports confirm 
the veteran served with the 6924th Security Squadron in 
Vietnam at Da Nang Air Base from March 30, 1968, to March 
29, 1969.  During that period, the veteran's reported 
assigned duties included radio intercept analysis 
specialist and voice processing analyst.  Service medical 
records did not identify or diagnose any combat-related 
injuries nor any symptoms associated with a psychiatric 
disorder.

Private hospital reports dated from November 1977 to 
December 1977 showed that the veteran was treated for 
symptoms associated with depressive neurosis, neurotic 
depression, and passive-dependent schizoid personality.

Private medical reports dated in the 1980s showed that the 
veteran was treated for depression as well as schizoid 
character disorder.

A VA examination report dated in June 1992 showed that the 
veteran was diagnosed as having psychiatric symptoms, with 
the veteran giving a long history of depression, stress, 
and anxiety.  The examiner was noted that the veteran felt 
that this was related to PTSD.

A VA PTSD examination report dated in July 1992 showed 
that the veteran reported serving in Da Nang Air Force 
Base in Vietnam for about a year.  He said that while 
there, he was engaged in some undercover work for 
intelligence gathering organizations.  He added that he 
recalled experiences of recurring rocket attacks at night 
on a nightly basis and several instances in which the 
rounds were progressively closer and closer in detonation 
as they would rain down on him and his comrades.  He also 
reported witnessing several Vietnamese prisoners of war 
with their hands tied and eyes blind folded and being 
involved in fire fights in civilian settings.  The 
diagnosis was major depression, recurrent type in partial 
remission; and PTSD, delayed onset, provisional.  The 
examiner stated that although the veteran experienced 
events outside the range of normal human experience, i.e., 
the shelling and firefights, he did not seem to be dating 
his difficulties from that period of time.  Rather, his 
interpersonal difficulties seemed to stem from experience 
after the trauma.

A VA Social Industrial Survey dated in July 1992, shows 
that the veteran reported that he served in Vietnam at Da 
Nang Air Force Base from 1968 to 1969 with the 6924th 
Security Squadron.  He asserted that he was openly exposed 
to rocket and mortar attacks at night with rounds landing 
in close proximity to him.  He also reported being a 
courier for civil operations and revolutionary development 
support for the US Agency for International Development.  
As a courier, he claimed he witnessed Vietnamese prisoners 
of war who were being held in a flightline.  He reported 
that he would often walk the perimeter of the Da Nang Air 
Base at night and would be challenged by the guards.  He 
described an incident off the base in a town where he was 
caught in a small fire fight that lasted about 20 minutes.  
After interviewing the veteran, the VA social worker 
summed the veteran's Vietnam experience as follows:

".. he served in a combat zone and was exposed to 
rocket and mortar attacks and at one time to small, 
heavy fire.  He states he never fired a gun in 
Vietnam.  He does not have heavy combat exposure or 
repeated exposure to traumatic events."

The VA social worker mentioned the veteran had chronic 
depression and "might be manic-depressive." 

In support of his claim, the veteran also submitted a 
document which he had authored titled "What We Didn't 
Learn from Vietnam; A Legacy for our Children". Briefly, 
this document addressed the veteran's post-Vietnam 
experiences and how they compared to a woman's tumultuous 
career as a figure skater.  Among other assertions, the 
veteran indicated that he had received 5 medals.

In January 1993, the VA examiner that examined the veteran 
in July 1992 reviewed the veteran's chart and concluded 
that it definitely was likely that his PTSD was due to 
stressors in Vietnam.

A private medical record dated in April 1993 showed that 
the veteran had been receiving treatment and counseling 
from September 1974 to April 1989 for symptoms associated 
with major depressive episode, generalized anxiety 
disorder, and schizoid personality disorder.  The examiner 
stated that he did not feel he could comment specifically 
on whether or not the veteran had PTSD.

Medical records received in April 1993, and dated from 
June 1991 to November 1992, showed that the veteran was 
diagnosed with major depression.  It was noted that he was 
stationed in Vietnam as a radio intercept analysis 
specialist and was shot at with rockets and mortars.  
However, it was indicated that he had no symptoms of PTSD 
since that time.  The examiner noted that he had spoken 
with the veteran's counseling therapist at the Vet Center 
who had agreed with the diagnosis.

In response to the RO's request, a report from the Vet 
Center dated in April 1993 was received from the veteran's 
counseling therapist.  It was reported that the veteran 
had received seventy-seven counseling sessions since July 
1990 and was still an active client.  Treatment reports 
were not provided as the therapist believed that the 
veteran's treatment could be compromised by not keeping 
his treatment and compensation goals separate.

A VA psychiatric examination dated in April 1993 showed 
that the veteran reported Vietnam in-service stressors of 
experiencing regular mortar and rocket attacks with one 
mortar round exploding 12 feet away from where he stood.  
He also reported being fire upon on the roof of a building 
in downtown Da Nang.  He denied seeing any active combat 
and "was not particularly endangered but did feel 
frightened on a number of occasions, particularly when 
incoming rounds would occur."  The examiner concluded that 
the veteran experienced some mild symptoms of PTSD in the 
few years after Vietnam, but that the symptoms had 
essentially all subsided and were no longer an issue.  
Though he clearly had difficulty relating to people and 
holding jobs, this seemed more related to the difficulties 
in his personality.  The diagnosis was mixed personality 
disorder, including passive-aggressive traits.  There was 
no evidence of any psychotic process.

A report from the Department of the Army, Environmental 
Support Group (ESG) dated in June 1993, revealed that 
extracts from the Air Base Defense in the Republic of 
Vietnam from 1961 to 1963, confirmed that there were 
numerous stand off rounds that impacted the Da Nang Air 
Base from May 1968 to March 1969 with confirmed aircraft 
damage and U.S. casualties.

On July 23, 1993, the RO denied entitlement to service 
connection for PTSD on the grounds that, based upon the 
medical records associated with the claims file, the 
veteran did not have a proper and complete diagnosis of 
PTSD.

The veteran was notified of the RO's decision and of his 
appellate rights by letter dated August 3, 1993.  He 
submitted a timely notice of disagreement in August 1993, 
and perfected a substantive appeal in March 1994.  
However, he withdrew his appeal with regard to his claim 
of entitlement to service connection for PTSD.  See 
38 C.F.R. § 20.204(c); see also Board decision, dated 
December 4, 1996.  Accordingly, the July 1993 rating 
decision denying service connection for PTSD became final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2002).

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) has 
held that a finding of clear and unmistakable error in a 
prior rating decision requires error in the prior 
adjudication of the claim.  A claim for clear and 
unmistakable error must be specific and not a mere broad 
allegation of a failure to follow the regulations, or the 
failure to give due process, or any other general, 
unspecific error.  Mindenhall v. Brown, 7 Vet. App. 271, 
275, citing Fugo v. Brown, 6 Vet. App. at 44 (1993).  The 
Court has explained that a mere difference of opinion as 
to the facts or disagreement with the original decision 
and its interpretation of the facts is not to be of the 
type of administrative reversible error under 38 C.F.R. § 
3.105(a).  Russell v. Principi, 3 Vet. App. 310 (1992) (an 
appellant must assert "more than a disagreement as to how 
the facts were weighed or evaluated"); Robie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991);. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Thompson v. 
Derwinski, 1 Vet. App. 251 (1991).  In particular, the 
Court has promulgated a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1)  [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied;

(2)  the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3)  a determination that there was clear and unmistakable 
error must be based on the record and law that existed at 
the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The Court has further held that, in order for a claimant 
to successfully establish a valid claim for clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error 
is the kind of error that, if true, would be clear and 
unmistakable error on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
RO rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 
92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
review en banc denied, 6 Vet. App. 162 (1994).

As noted above, in the veteran claims that the July 23, 
1993, rating decision is clearly and unmistakably 
erroneous.  He alleges the decision was clearly and 
unmistakably erroneous for the following reasons:

(1)  The RO decision included the unsupported 
conclusion that the evidence of record did not 
show the veteran had any potential life 
threatening exposures while in Vietnam;

(2)  The RO decision falsely concluded his 
Vietnam stressors were unverifiable; 

(3)  The RO decision falsely attributed a 
statement by the veteran to VA examiners that he 
had received numerous medals for valor when he 
had never made such as statement;

(4)  The RO decision denied the evidence of 
record demonstrated a diagnosis for PTSD when 
had been a diagnosis for PTSD due to stressors 
in Vietnam made by a VA psychiatric examiner in 
July 1992 and January 1993; 

(5)  The RO decision accepted the examination 
report of a single VA psychiatrist, dated in 
April 1993, when an examination by a board of 
three psychiatrists had been requested; 

(6)  The RO decision had failed to follow the 
regulatory guidelines for evaluating mental 
disorders as identified in 38 C.F.R. § 4.125 and 
38 C.F.R. § 4.126; and 

(7)  The RO did not obtain his records from the 
Vet Center in 1993.  He argued that these 
records fell under the "constructive-notice" 
rule and should have been obtained based upon 
the guidelines of Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The veteran's arguments numbered one through three above 
relate to verification of his in-service stresors.  
Assuming, without deciding, that in July 1993 the RO 
erroneously concluded that there was no supporting 
evidence that the veteran's claimed in-service stressors 
occurred, this would not have changed the outcome of the 
decision.  The RO ultimately denied the veteran's claim on 
the basis that he did not suffer from PTSD, not because of 
a lack of stressor verification.  Specifically, the RO 
stated that the "multiple examinations and private 
treatment report . . . on file provide a clear picture of 
[the veteran's] current psychiatric situation, and it does 
not include a proper and complete diagnosis of post 
traumatic stress disorder."  In so concluding, the RO 
relied in part upon the April 1993 VA examination report.  
This examiner did not diagnose the veteran as having PTSD, 
despite the veteran's recitation of his stressors.  The RO 
noted that this examination report ruled out any current 
evidence or problems with PTSD, and that the veteran was 
diagnosed as having a mixed personality disorder.  
Therefore, there is no indication that the RO's decision 
denying service connection for PTSD would have been 
manifestly different had the veteran's stressors been 
considered verified.        

The veteran also essentially maintains that the RO 
erroneously favored the findings of one examiner over 
another, i.e., arguments numbered four and five above.  To 
the extent that he contends that there was another, 
perhaps more persuasive, view of the evidence that should 
have led the RO to award service connection in 1993, any 
error by the RO in not making such an award would 
nonetheless not fit the definition of clear and 
unmistakable error:  "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Accordingly, because this 
position amounts to no more than "a disagreement as to how 
the facts were weighed or evaluated," it cannot form the 
basis of a clear and unmistakable error claim.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Simply to claim clear 
and unmistakable error on the basis that a previous 
adjudication had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 
at 43-44 (1993). 

With respect to the veteran's sixth contention described 
above, the law as it stood in 1993 provided that medical 
evidence establishing a "clear diagnosis" of PTSD was 
required to establish service connection. 38 C.F.R. 
§ 3.304(f) (1993).  The veteran's representative has also 
referenced 38 C.F.R. §§ 4.125 and 4.126 as they stand 
currently.  However, in 1993 the provisions of 38 C.F.R. 
§ 4.125 provided that psychiatric nomenclature was based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders (DSM III) of the American Psychiatric 
Association (APA).  According to 38 C.F.R. § 4.126, a VA 
rating board had the authority to "accept or reject" 
mental disorder diagnoses shown on reports of examination 
and to return such findings for further clarification if 
found to be deficient.  In 1993, the RO had determined 
that a "proper and complete diagnosis for PTSD" was not 
shown based upon the evidence of record and solicited 
further clarification of VA examination findings on two 
occasions before rendering its final decision.  
Accordingly, the RO did not incorrectly apply 38 C.F.R. 
§§ 4.125 and 4.126. 

As to the veteran's seventh contention that the RO did not 
obtain his Vet Center records, the RO did in fact request 
these records and obtain a statement from the veteran's 
counseling therapist briefly summarizing his treatment.  
This therapist, in essence, refused to provide the 
veteran's actual treatment records in order to preserve 
his treatment of the veteran.  There were no provisions in 
place to allow the RO to secure these records in light of 
the fact that its request had been denied.  Regardless, 
Vet Centers are not part of the VA medical system.  In any 
event, a private physician diagnosed the veteran as having 
major depression in June 1991 and noted that the veteran's 
counseling therapist at the Vet Center agreed with this 
diagnosis.  Accordingly, even if obtained the Vet Center 
records would not have affected the outcome of the July 
1993 decision because these records would not have shown 
the veteran to have PTSD.
 
Further, to the extent that the veteran is claiming that 
he should have been afforded an examination by a panel of 
three psychiatrists or that the RO failed to obtain his 
records, a breach of a duty to assist cannot serve as a 
basis for a claim of clear and unmistakable error.  See 
Cook v. Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002).

Finally, the veteran stated that the RO's decision to seek 
another medical opinion even after he had been diagnosed 
as having PTSD by the July 1992/January 1993 VA examiner 
was arbitrary.  The Board disagrees.  There was 
conflicting evidence of record at that time as to whether 
or not the veteran had PTSD.  Specifically, the private 
treatment records contained diagnoses of numerous 
psychiatric disorders other than PTSD.
 
For the foregoing reasons, the Board finds that there is 
no clear and unmistakable error in the prior rating 
decision of July 23, 1993, which denied entitlement to 
service connection for PTSD.  Accordingly, the benefit 
sought on appeal is denied. 


ORDER

The July 23, 1993, rating decision denying service 
connection for PTSD was not the product of clear and 
unmistakable error, and thus the veteran's appeal is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

